Pratt, J.
The lien act of 1885 is by section 25 declared to be a remedial act, and must be liberally construed to effectuate the object of the act. In this respect it differs from previous acts that courts have considered themselves bound to construe strictly. It would not be a liberal rule that should require a formal order to continue a lien already ripened into a judgment, and the filing of a complaint may well be held to be a notice of the pendency of an action. It is so at common law, and we are not aware that the effect of a common law lis pendens has been taken away by statute. The act points out various ways by which a lien may be removed from the record, but the one pursued by the moving party here is not among them. The loches of defendant afford another reason why the motion should be denied. Order appealed from affirmed, with costs. All concur.